DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 9, 11, 17-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 2018/0120017) in view of Grenz (US 2016/0334170) and Arend (US 3,590,594).
	As to claims 1-3, Wilson teaches a modular refrigerator/freezer 10 comprising:
	an insulated cabinet 20; and
	a refrigeration module including:
		a compressor 102, a condenser 104, and an evaporator 122;
		a liquid refrigerant pipe 110/12 extending between the condenser 102 and the evaporator 122 to supply refrigerant from the condenser 102 to the evaporator 122 (paragraph 55);
		a suction refrigerant pipe 114/116 extending between the evaporator 122 and the compressor 102 to supply refrigerant from the evaporator 122 to the compressor 102 (paragraph 55);
		wherein the evaporator 122 is in communication with an interior of the cabinet 20 via apertures 74/76;
		wherein the compressor 102 and the condenser 104 are included in a first module 100 of the refrigeration module (paragraph 54);
		wherein the evaporator 22 is included in a second module 120 (paragraph 54);
	wherein the first and second modules 100 and 120 are removable independently from each other (Figs 6-7; paragraph 54). 
	Wilson does not explicitly teach that the modules 100 and 120 are cassettes as claimed. However, Grenz teaches that a heat exchanger cassette is advantageous in terms of manufacture, and also specifically teaches using an evaporator cassette (paragraph 21). Additionally, Arend teaches that it is known to use a slide in unit that includes a compressor and a condenser for a refrigerator (col. 3, lines 45-50). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the modules 100 and 120 of Wilson to be independently removable cassette structures as taught by Grenz and Arend because it would facilitate ease of construction and maintenance by providing conveniently removable modules.
	As to claim 9, Wilson teaches dry break couplings 108/128 which operate as isolation valves
	As to claim 11, Wilson teaches a media display 36 adjacent the evaporator module 130 (Fig. 3).
	As to claims 17-18, Wilson, as modified and discussed in the rejections above, also teaches the limitations of claims 17-18.
	As to claim 21, Wilson, as modified, teaches a control panel 36 but is silent regarding power and wiring connections for the panel 36. However, the examiner takes Official Notice that it is well known in the art to utilize an electrical busbar and conduit control wiring for data communication, and thus it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the panel 36 to incorporate the busbar and wiring as claimed in order to provide reliable power and communication control between electrical components of the system.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Grenz and Arend as applied in the rejections above, and further in view of Kopf (US 5,715,703).
	As to claim 4, Wilson, as modified, teaches the first cassette having the compressor 102 and condenser 104 positioned vertically above the insulated cabinet 20 (Wilson, Fig. 3), but does not explicitly teach the second cassette having the evaporator 122 positioned within the interior of the cabinet 20. However, Kopf teaches that it is known to utilize a compressor module on top of a refrigerator cabinet (col. 2, lines 46-48) in conjunction with an evaporator module that is within the cabinet (col. 3, lines 4-5). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to further modify the refrigerator of Wilson such that the second cassette having the evaporator 122 is positioned within the interior of cabinet 20 as taught by Kopf because it would reduce heating of the evaporator 122 from ambient conditions at the exterior of the refrigerator. 

Claims 5-7, 12-14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Grenz and Arend as applied in the rejections above, and further in view of Heinbokel (US 2009/0120108).
	As to claim 5, Wilson, as modified, does not explicitly teach a defog coil, blower, or glass door as claimed. However, Heinbokel teaches that it is known to utilize a glass door for a refrigerated case, wherein a defog coil and a blower are positioned to blow air onto the glass door for defogging (paragraph 60). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to further modify the apparatus of Wilson to include a glass door and an associated defog coil and blower in the second cassette because it would result in a configuration capable of allowing a user to view the contents of the refrigerator without releasing cool air from the interior of the cabinet.
	As to claims 6-7 and 20, Wilson, as modified, does not explicitly teach a defrost coil adjacent the evaporator 122, wherein a fluid pipe extends from the defrost coil to the condenser as claimed. However, Heinbokel teaches that it is known to utilize a fluid pipe associated with a heat-reclaim exchanger E2 in fluid communication with a coolant side of a condenser 3 (Fig. 1) to provide fluid to a defrost coil 108’ positioned adjacent an evaporator 8’ (paragraph 59). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to further modify the refrigerator of Wilson to include a defrost coil and fluid pipe as taught by Heinbokel because it would allow for defrosting evaporator 122 to maintain desired cooling operations of the refrigerator.
	As to claim 12, Wilson, as modified, does not explicitly teach a main system heat exchanger in fluid communication with condenser 104. However, Heinbokel teaches that it is known to utilize a main system heat exchanger 106 (Fig. 6) connected to a heat-reclaim exchanger E2 in fluid communication with a coolant side of a condenser 3 (Fig. 1). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Wilson to include a main system heat exchanger as taught by Heinbokel because it would increase energy efficiency by repurposing waste heat for re-use elsewhere.
	Wilson, as modified, is silent regarding any manifolds for the connection between the radiator 106 and condenser 104. However, the examiner takes Official Notice that it is well known in the art to provide manifolds for heat exchanger connections, and thus it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to further modify Wilson to include manifold connections as claimed in order to evenly distribute coolant to maintain desired refrigerant flow and heat exchange capabilities. 
	As to claim 13, Wilson, as modified, is silent regarding lengths of piping and manifolds. However, it would have been an obvious design choice to modify the reference by having the claimed piping and manifold lengths, since applicant has not disclosed that having particular manifold and pipe lengths solves any stated problem or provides any unexpected result, and it appears that the system would perform equally well with any lengths necessary to properly construct the system. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the refrigerator to have manifolds that are longer than pipes 110-116 so that radiator 106 can be placed at a distance that is remotely located from the refrigerator.
	As to claims 14, 16, and 22, Wilson, as modified and discussed in the rejections above, teaches most of the limitations of the claims but is silent regarding the use of multiple refrigeration modules and multiple insulated cabinets. However, it has been held that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the system to incorporate multiple modules arranged in parallel on the coolant line because it would provide the capability for commercial refrigeration using multiple refrigerated cases in a location such as a supermarket.

Claims 8, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Grenz and Arend as applied in the rejections above, and further in view of Jacobi (WO 2018/022503).
	As to claims 8 and 19, Wilson, as modified, teaches pipes 110-116 located at the rear of modules 100-120 (Wilson, Fig. 4), but does not explicitly teach a rear chase. However, Jacobi teaches that it is known to utilize a rear pipe chase 458 (page 23, line 16). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the refrigerator of Wilson to include a rear pipe chase as taught by Jacobi in order to facilitate connection of the modules (see paragraph 119 of Jacobi, wherein said chase allows for interconnection of multiple module arrays).
	As to claim 15, Wilson, as modified, teaches pipes 110-116 located at the rear of modules 100-120 (Wilson, Fig. 4), but does not explicitly teach a rear chase. However, Jacobi teaches that it is known to utilize a rear pipe chase 458 (page 23, line 16). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the refrigerator of Wilson to include a rear pipe chase as taught by Jacobi in order to facilitate connection of the coolant supply and return manifolds (see paragraph 119 of Jacobi, wherein said chase allows for interconnection of multiple module arrays).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Grenz and Arend as applied in the rejections above, and further in view of Rushing (US 5,448,896)
	As to claim 10, Wilson, as modified, does not explicitly teach a flexible connection as claimed. However, Rushing teaches utilizing a flexible connection between evaporators and condensers to enhance layout flexibility (Fig. 1; col. 5, lines 20-35). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to further modify Wilson to include flexible portions of pipes 110-116 as taught by Rushing in order to provide a more versatile system wherein the modules 100 and 120 can be moved relative to each other to facilitate more convenient cleaning and maintenance of the modules.

Response to Arguments
Applicant’s arguments, see pages 10-11, filed 9/1/2021, with respect to the objections to the drawings and the claims have been fully considered and are persuasive. It is noted that the previous action included a typographical error in citing the Arend reference. The correct patent number (US 3,590,594) is cited herein.

Conclusion
This action is being made NON-FINAL to afford the applicant the opportunity to respond to the new ground(s) of rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199.  The examiner can normally be reached on Monday-Thursday 8:00 - 6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763